                       Case
                        Case1:20-cv-00870-LJV
                             1:20-cv-00870 Document
                                              Document
                                                    1-52 Filed
                                                          Filed07/10/20
                                                                07/13/20 Page
                                                                          Page11ofof24

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the

                                                    __________ District of __________

                 Swissdigital USA Co., Ltd.                         )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 20-cv-870
                                                                    )
        Avon Lifestyle Pvt. Ltd. and Naina Parekh                   )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)

                                           Naina Parekh
                                           B/1-2, Nand Kishore Industrial Estate
                                           Off Mahakali Caves Rd, Andheri East, 400093
                                           Mumbai, Maharashtra India


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Dariush Keyhani
                                           Keyhani LLC
                                           1050 30th Street NW
                                           Washington, DC 20007


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:              7/13/2020
                                                                                         Signature of Clerk or Deputy Clerk
                         Case
                          Case1:20-cv-00870-LJV
                               1:20-cv-00870 Document
                                                Document
                                                      1-52 Filed
                                                            Filed07/10/20
                                                                  07/13/20 Page
                                                                            Page22ofof24

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 20-cv-870

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                        , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                            .


           My fees are $                           for travel and $                  for services, for a total of $          0              .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                       Case
                        Case1:20-cv-00870-LJV
                             1:20-cv-00870 Document
                                              Document
                                                    1-42 Filed
                                                          Filed07/10/20
                                                                07/13/20 Page
                                                                          Page13ofof24

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the

                                                    __________ District of __________

                 Swissdigital USA Co., Ltd.                         )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 20-cv-870
                                                                    )
        Avon Lifestyle Pvt. Ltd. and Naina Parekh                   )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)

                                           Avon Lifestyle Pvt. Ltd.
                                           B/1-2, Nand Kishore Industrial Estate
                                           Off Mahakali Caves Rd, Andheri East, 400093
                                           Mumbai, Maharashtra India


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Dariush Keyhani
                                           Keyhani LLC
                                           1050 30th Street NW
                                           Washington, DC 20007


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:              7/10/2020
                                                                                         Signature of Clerk or Deputy Clerk
                         Case
                          Case1:20-cv-00870-LJV
                               1:20-cv-00870 Document
                                                Document
                                                      1-42 Filed
                                                            Filed07/10/20
                                                                  07/13/20 Page
                                                                            Page24ofof24

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 20-cv-870

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                        , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                            .


           My fees are $                           for travel and $                  for services, for a total of $          0              .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
